DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings received on 07/06/2020 were reviewed and are acceptable.
Specification
The specification filed on 07/06/2020 was reviewed and is acceptable.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanschke et al. (US 2016/0218383 A1) in view of MacCready et al. (US 2004/0118969 A1).
Regarding claims 1 and 8, Hanschke et al. discloses an electricity production system for a vehicle ([0012]) comprising a hydrogen source ([0012]) and an oxygen source ([0013]), wherein said electricity production system comprises:
a fuel cell (3) with an anode (4) and a cathode (5), and in which the fuel cell is configured to supply electricity ([0012]),
a first feed pipe fluidically connected to the anode and configured to be fluidically connected to the hydrogen source (unlabeled, but as shown in the Fig as delivering H2 to the anode 4),
an additional electric motor (7),
a compressor (6) whose rotating part is driven in rotation by the additional electric motor ([0013]),
a second feed pipe fluidically connected to an inlet of the compressor and configured to be fluidically connected to the oxygen source (unlabeled, but as shown in the Fig as feeding into the compressor 6),
a first transfer pipe fluidically connected between an outlet of the compressor and the cathode (unlabeled, but as shown in the Fig as feeding from compressor 6 to cathode 3 via humidifier 9),
a valve (14) configured to assume different positions between an open position and a closed position ([0014]),
an upstream pipe fluidically connected between the outlet of the compressor and the valve (upper portion of bypass line 13, as shown in the Fig),
a downstream pipe fluidically connected between the valve and an air outlet (lower portion of bypass line 13, as shown in the Fig), and
a controller configured to control a position of the valve and a flow rate of the compressor (not explicitly disclosed, but as indicated by the system performing air flow/pressure control at [0014-0016]),
wherein the controller is configured to control the position of the valve and the flow rate of the compressor, according to, alternatively, a first operating mode in which the valve is closed and the flow rate of the compressor corresponds to a flow rate required for supplying oxygen to the fuel cell (i.e. normal mode without any bypass, [0014]); or a second operating mode in which the flow rate of the compressor is equal to the flow rate required for supplying oxygen to the fuel cell, supplemented by an additional oxygen flow rate, and the valve is open so that additional oxygen flow rate is discharged through the valve (i.e. increased pressure mode with bypass valve open, [0016]).
Hanschke et al. discloses the fuel cell system being used in a vehicle ([0012]), but does not disclose said vehicle being an aircraft comprising an electric motor, a propeller driven in rotation by the electric motor, and electrical conductors electrically supplying the motor.
MacCready et al. teaches a hydrogen powered aircraft (Title).  MacCready et al. teaches that the aircraft power system is preferably powered by a hydrogen-air fuel cell system in which the fuel cell creates power both for a compressor, and for an inverter to run a propeller motor ([0054]).
Hanschke et al. and MacCready et al. are analogous prior art to the current invention because they are concerned with the same field of endeavor, namely fuel cell systems.
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art to utilize the fuel cell system of Hanschke et al. in an aircraft, as doing so would amount to nothing more than to use a known system for its intended use in a known environment to accomplish an entirely predictable result, i.e. power an aircraft.  Accordingly, the skilled artisan would find it obvious that the aircraft would comprise an electric motor (MacCready: 107), a propeller driven in rotation by the electric motor (MacCready: [0054]), and electrical conductors electrically supplying the motor (MacCready: via inverter 139 and as described at [0054]).
Regarding claim 3, modified Hanschke discloses all of the claim limitations as set forth above.
Modified Hanschke further discloses that the controller is configured to acquire information on a flight phase of the aircraft (MacCready: see [0069] which describes an increased “dash speed” and [0084] which describes “climbing ability…to maintain its altitude in atmospheric down-currents”, either of which reasonably reads on “a flight phase”), and to control the position of the valve and the flow rate of the compressor according to the second operating mode (Hanschke: i.e. increased pressure mode with bypass valve open, [0016]) when the information on the flight phase of the aircraft corresponds to a flight phase during which the aircraft may have to perform a maneuver that requires an increase in electrical power supplied by the fuel cell (MacCready: see [0067] which describes that pressures of oxygen are controlled via the compressor to meet power-generation requirements), and
wherein the controller sets a flow rate of the compressor equal to a flow rate required for supplying oxygen to the fuel cell so that an electrical power corresponding to this maneuver can be supplied by the fuel cell (MacCready: see [0067] which describes that pressures of oxygen are controlled to react with hydrogen at a minimum rate necessary to meet power-generation requirements).
Regarding claim 4, modified Hanschke discloses all of the claim limitations as set forth above.
Modified Hanschke discloses controlling the pressure of oxygen supplied to the cathode (Hanschke: [0015]), but does not explicitly disclose a pressure sensor communicating with the controller.
However, before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art to utilize a pressure sensor at the cathode, as doing so would amount to nothing more than to use a known component for its intended use in a known environment to accomplish an entirely predictable result, i.e. regulating pressure at the cathode via the controller.
Regarding claim 5, modified Hanschke discloses all of the claim limitations as set forth above.
Modified Hanschke further discloses a turbine (Hanschke: turbine 8), a transmission shaft fixed between the rotating part of the compressor and the rotating part of the turbine (Hanschke: [0013]), and a second transfer pipe fluidically connected between the cathode and the inlet of the turbine (Hanschke: unlabeled, but as shown in the Fig as feeding from cathode 5 to turbine 8 via humidifier 9), and wherein the downstream pipe is divided into a first downstream pipe fluidically connected between the valve and the inlet of the turbine (Hanschke: lower portion of bypass line 13 feeding into turbine 8, as shown in the Fig) and a second downstream pipe fluidically connected between the outlet of the turbine and the air outlet (Hanschke: unlabeled, but as shown in the Fig as feeding out from the turbine 8).
Allowable Subject Matter
Claim(s) 2, and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The present invention is related to, inter alia, an electricity production system comprising:
(claim 2) wherein the controller is configured to control the position of the valve and the flow rate of the compressor according to the second operating mode when the flow rate required for supplying oxygen to the fuel cell is below a minimum flow rate corresponding to a minimum reduced flow rate for operation of the compressor without pumping and the controller sets a flow rate of the compressor greater than or equal to this minimum flow rate;
(claim 6) a heat exchanger, a humidifier, and an air/water separator, and wherein the second transfer pipe is divided into a second part fluidically connected between the first outlet of the air/water separator and the second inlet of the humidifier; and
(claim 7) wherein the turbine has a variable injection cross section at its inlet.
Hanschke et al. (US 2016/0218383 A1) in view of MacCready et al. is considered to be the closest relevant prior art to dependent claims 2 and 7.  Modified Hanschke discloses most of the claim limitations as set forth above.
However, modified Hanschke does not disclose, teach, fairly suggest, nor render obvious the above recited limitations for the following reasons:
(claim 2) modified Hanschke explicitly teaches that the compressor should operated at a minimum power usage (MacCready: [0067]), and thus there does not appear to be any reasonable basis for the skilled artisan to operate the compressor at a flow rate above a non-zero value when the minimum reduced flow rate for operation of the compressor corresponds to the compressor not pumping;
(claim 7) modified Hanschke explicitly discloses that the turbine is variably operated via opening the bypass line (Hanschke: [0013-0015]), and thus there does not appear to be any reasonable basis for the skilled artisan to be directed towards a variable injection turbine because such variability is already accomplished via the bypass line.
Kusano et al. (US 2018/0277869 A1) is considered to be the closest relevant prior art to dependent claim 6.  Kusano et al. teaches a fuel cell system able to be incorporated into the system of modified Hanschke.  Kusano et al. teaches a heat exchanger (intercooler 60) and an air/water separator (70).  
However, Kusano et al. does not disclose, teach, fairly suggest, nor render obvious the above recited limitation because Kusano et al. explicitly teaches that the downstream discharge pipe of the air/water separator is directed to a gas outflow port ([0028]), and thus there does not appear to be any reasonable basis for the skilled artisan to be directed towards fluidically connecting such a discharge pipe to an inlet of a humidifier.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        09/07/2022